BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  13124437 
Filing Date: August 22, 2011   
Appellant(s): Smith S. W.     



_____________________________________
 Bridget C. Salamanca 
For Appellant


EXAMINER'S ANSWER











This is in response to the appeal brief filed November 04, 2020 appealing from the Office action mailed June 12, 2020.   
  
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS 
No grounds of rejection have been withdrawn by the examiner. 
NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 
For the Board’s convenience, the grounds of rejection to be reviewed on appeal are presented below. Further, also for the Board’s and Appellant’s convenience the examiner provides a full English translation of Umezawa et al. JP-2005330617 A. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 4 – 6, 8 - 10, 13 – 14, 16 – 18 and 23 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezawa et al. JP-2005330617 A .

Considering claims 1, 6, 8, 13 - 14 and 23, Umezawa teaches a polyurethane system elastic fiber and fabrics made thereof said fiber is spun from the spinning solution which contains at least 2 types of polyurethane components from which 10 degrees C or more of melting points on the elevated-temperature side are different. Said elastic fiber which has a conjugate fiber form thus meeting the limitation in claim 1 requiring that first and second component regions include two or more regions of different compositions that are continuous along the fiber length. The layer of a polyurethane component with the low melting point on the elevated temperature side accounts at least one portion of a fiber surface [0017 and 0057]. Further, Umezawa teaches at [0049] the conjugated fiber has a core-sheath configuration.   
As to the fusibility additive, Umezawa teaches at [0021] that the melting point on the low temperature side in the polyurethane component or LTM PU is lower than 70 degrees C when measured by differential scanning calorimetry or DSC. Such polyurethane component having low melting temperature (lower than 70 degrees C) is considered to be a fusibility additive. Furthermore, Umezawa teaches at [0022] that the polyurethane fiber used by the disclosure comprises a polyurethane component (HTM-PU is called hereafter) with high TMH, and a polyurethane component (LTM-PU is called) in which TMH is lower than it 10 degrees C or more. In comprising three or more kinds of polyurethane components, TMH makes the highest thing HTM-PU and TMH makes the lowest thing LTM-PU. Thus, Umezawa teaches that the spandex composite 
  
Moreover, although Umezawa teaches at [0019] that the high melting point urethane component is a polyurethane having higher melting temperature or HTM PU of higher than 150 degrees C; it does not recite said component is a polyurethaneurea having a melting point greater than 240 degrees C. However, Ito teaches polyurethaneurea polymers and spandex dry-spun therefrom, wherein the number-average molecular weight of the polyurethaneurea polymers is in the range of about 40,000 to 150,000 while the temperature of the high end of the melting range of the spandex made from the present solutions is in the range of about 200-250.degree. C. in order to provide good thermal stability during processing [Abstract and Col. 1, 17 – 22]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a Ito’s polyurethaneurea having melting point from the overlapping ranges (greater than 240 degrees C), when it is desired to provide the composition with good thermal stability during processing.. 
As to the limitation requiring that the fiber is spun from first and second polymer solutions, Umezawa teaches at [0042 and 0049] that the elastic conjugate fiber may be form by “blend spinning” performed out of a combined polymer solution, OR by “compound (or conjugate) spinning” performed out of two separate solutions.      
As to the limitation requiring that said fiber exhibits increased steam efficiency, fusing strength and decreased laddering after puncture as compared to a fiber prepared from a 
As to the limitation requiring that said fiber exhibits a tenacity at break of at least 1 cN/dtex, a break elongation of at least 400%. an M200 of at least 0.2 cN/dtex and increased steam efficiency and fusing strength and decreased laddering after puncture as compared to a fiber prepared from a first polymer solution comprising an elastomeric polyurethaneurea with a melting point greater than 240 °C; although Umezawa in view of Ito does not explicitly teach the claimed property, it is reasonable to presume that the steam efficiency, fusing strength and decreased laddering after puncture is inherent to the fiber suggested by the prior art. Support for said expectation is found in the use of like materials (i.e. a high melting point urethane component which is a polyurethane having higher melting temperature or HTM PU in the range of about 200-250.degree. C; and a low temperature polyurethane component or LTM PU, considered to function as the fusibility additive, having 

Considering claim 2, Umezawa teaches at [0053] that the fiber of the disclosure may be a monofilament or a multifilament.

Considering claims 4 – 5 and 17, as noted above, Umezawa teaches at [0021] that the low melting polyurethane component has a melting temperature lower than 70 degrees C. 

Considering claim 18, Umezawa teaches that the elastic fiber of the disclosure may have a side by side or core sheath structure [0049].

Considering claim 24, Umezawa teaches at [0057] that the fabrics include textiles which are knitted and or nonwoven fabrics.  

Considering claim 25, Umezawa teaches at [0068] that the fabrics of the disclosure are processed into various kinds of clothing and disposable diapers.   

Considering claims 9 – 10, Umezawa teaches at [0052] that although the ratio in particular of HTM-PU and LTM-PU is not limited into the polyurethane fiber used for the . 

Claim 21 – 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezawa et al. JP-2005330617 A (Umezawa) in view of Ito et al. US 6,225,435 B1 (Ito) and of Yamamoto et al. WO 2008/004549 (Yamamoto) (US 2009/0286441 A1 being used herein as equivalent English document). Computerized English translation of the Umezawa document is relied herein.

Considering claims 21 and 22, Umezawa in view of Ito is relied upon as set forth above in the 103 rejection of claim 14. Further, said prior art does not recognize that in the fabrics of the disclosure the elastic conjugate fiber is covered with polyamide, cotton, polyester or combinations thereof. However, Yamamoto teaches polyurethane urea elastic fibers and fabrics comprising yarns obtained by coating said polyurethane urea elastic fiber as a core with multifilament synthetic fiber such as polyester fiber or polyamide fiber or short fiber such as cotton serving a sheath component [0020 and 066]. Further, Yamamoto teaches at [0063] that polyurethane urea elastic fiber can be used in combination with other fiber materials to obtain fabrics such as knitted fabric and woven fabric. Examples of the fabrics include stretchable foundation garments such as girdles, brassieres, intimate goods and underwear; and clothing items such as tights, pantyhose, waistbands, body suits, spats, swimming wear, stretchable sports clothes, stretchable outers, medical ware and . 

 (2) Response to Argument

Appellant’s request to the Board for the reversal of the rejection of claims 1 - 2, 4 – 6, 9 – 10, 13 – 14, 16 – 18 and 21 – 25 in Office Action mailed June 12, 2020 is based on:  
A.	The rejection of claims 1, 2, 4-6, 9-10, 13-14, 16-18 and 21-25 should be reversed because the cited combination of art does not make known all elements of the claimed invention as required to establish prima facie obviousness.
Appellant respectfully submits that nowhere do Umezawa, Ito or Yamamoto teach or suggest this claim limitation of a sheath spun from a second polymer solution comprising an elastomeric polyurethane, or a polyurethaneurea, or a mixture thereof with a melting point of 190-250°C and at least one fusibility improvement additive. The Examiner cites paragraph [0049] of Umezawa as teaching a core sheath configuration. See page 3 of the Final Rejection dated June 12, 2020. In paragraph [0049] of Umezawa, they state, "compound spinning of polyurethane urea and polyurethane at a side by side type ... when polyurethane urea carries our sheath core compound spinning again so that polyurethane may serve as a sheath at a core."
In response, the examiner respectfully directs the Board’s attention to paragraph [0049] of Umezawa in the attached translation: “In addition, the aforesaid polyurethane-based by composite-spinning the polyurethane-urea and the polyurethane in a side-by-side form, and also, by a core-sheath composite- spinning such that the polyurethane-urea forms the core and the polyurethane forms the sheath”. Thus, teaching unequivocally that the elastic fiber has a core sheath configuration. 
Moreover, at [0021 and 0022] Umezawa teaches that the melting point on the low-temperature side for the polyurethane constituent (referred to as “TMS” hereinafter) is a melting point generated at 70˚C or lower. The melting point of a soft segment for an ordinary segmented polyurethane corresponds thereto. This TMS also can be measured normally using a DSC. Further, the polyurethane-based fiber used according to the present invention is composed of a polyurethane constituent where the TMH is high (referred to as “HTM-PU” hereinafter) and a polyurethane constituent where the TMH is 10˚C or lower (referred to as “LTM-PU” hereinafter). Moreover, when the polyurethane-based fiber is composed of three or more kinds of polyurethane constituents, of these, the polyurethane constituent having the highest TMH is designated the HTM-PU and the polyurethane constituent having the lowest TMH is designated the LTM-PU. Thus, teaching that the fiber may comprise three polyurethane components, one of them being a low melting point PU, which is considered to act as the fusibility agent, because it has the same properties as Appellant fusibility agent. 

B.	The rejection of claims 1, 2, 4-6, 9-10, 13-14, 16-18 and 21-25 should be reversed because the results achieved with the instant claims invention were not predicted from the cited art combination as required to establish prima facie obviousness and are unexpected based upon the art as a whole.

Moreover, it appears that under this section Appellant asserts unexpected results.
 
In response to these arguments, the examiner submits that per MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, 716.02(d) establish that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, part II of said section of the MPEP requires that: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, Applicants has clearly not met the standards for objective evidence of nonobviousness required by the MPEP.  

C.	The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.
 necessarily present in the prior art, and not based upon what would result due to optimization of conditions. See MPEP 2112 and In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981).  
In response, the examiner respectfully submits that the inherency expectation in the rejection of record is based on the principle described in MPEM 2112.01 II. Composition claims- If the composition is physically the same, it must have the same properties.   

Having addressed all Appellant’s arguments presented in this Appeal in regards to the rejection of claims 1 - 2, 4 – 6, 9 – 10, 13 – 14, 16 – 18 and 21 – 25 in previous Office action, the Examiner believes that the rejections should be sustained. 

Respectfully submitted,
/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786

Conferees:
/JENNIFER A BOYD/           Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                             

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787      
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.